Citation Nr: 1434042	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-26 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's active service period from February 2004 to February 2007 was subject to the education loan repayment program under 10 U.S.C.A. Chapter 109 and thus does not establish eligibility for benefits under the Post-9/11 GI Bill.  His remaining active service is insufficient to establish eligibility for such benefits. 


CONCLUSION OF LAW

The criteria for education benefits under the provisions of the Post-9/11 GI Bill have not been met.  10 U.S.C.A. § 2171; 38 U.S.C.A. §§ 3301, 3311, 3322 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). The Board notes that the notice and duty to assist provisions of the VCAA are extended to VA education claims. See 38 C.F.R. §§ 21.1031-32 (2013).

As will be explained below, however, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  VA also has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").

Chapter 33 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2013).  Threshold requirements for Chapter 33 educational assistance include that the individual had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520 (2013).

However, a period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of active duty service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b); 38 C.F.R. § 21.9505.

Here, the Veteran enlisted in the Army under the LRP, and was obligated to serve three years on active duty under that commitment.  In January 2010, he submitted an application for Chapter 33 benefits, correctly noting on his application that he had a period of active duty that the Department of Defense counts for purposes of repaying a loan.  Despite this, VA erroneously determined that the Veteran was entitled to 36 months of benefits under Chapter 33, and sent the Veteran a certificate of eligibility in January 2010.  The Veteran then began using his Chapter 33 benefits to pursue a Master's in Business Administration (MBA) at Colorado Technical University.  He received periodic reports from VA outlining his remaining eligibility.  In May 2011, he was informed that he had 21 months and 6 days of remaining benefits under Chapter 33.  

In July 2011, having completed his MBA, the Veteran filed an application to transfer his remaining benefits to the University of Phoenix, so that he could complete a Master's of Arts in Education.  However, at this time, VA recognized its error in awarding the Veteran Chapter 33 benefits despite his LRP participation.  In an August 2011 administrative decision, VA informed the Veteran that he had been erroneously given such benefits and did not qualify for further benefits, inasmuch as his only qualifying service was from February 17, 2007, to March 8, 2007.  See 38 C.F.R. § 21.9640 (requiring at least 90 days of service for Chapter 33 benefits).  However, the Veteran was not held responsible for the Chapter 33 benefits that he received, due to the fact that the error was VA's fault, and not his.

Here, the Veteran asserts that he is entitled to a restoration of Chapter 33 benefits.  In his August 2011 notice of disagreement, he requests restoration of the 21 months and 6 days of remaining benefits that he was incorrectly notified of in May 2011; later, in a statement submitted in November 2011, he states that he only needs 12 months of benefits so that he can pay for his last two courses from the University of Phoenix and complete his current degree program.  The Veteran writes that the denial of Chapter 33 benefits has come at great personal cost, because his fiancé and he had planned much of their life around his eligibility for those benefits.  

The applicable law precludes the Board from granting the relief requested by the Veteran.  As the period of active service from February 2004 to February 2007 was counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, this period of service cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b); 38 C.F.R. § 21.9505.  The Veteran's remaining service is not sufficient to qualify for Chapter 33 benefits.  

The Board notes the Veteran's assertion that Public Law 111-377 contains no provisions prohibiting service members who participated in the LRP from receiving Chapter 33 benefits.  However, that statute only modified the pre-existing Chapter 33 regime; it did not create it.  Rather, the statute in question was the Post-9/11 Veterans Educational Assistance Act of 2008, which was passed as Title V of the Supplemental Appropriations Act of 2008, Public Law 110-252, 122 Stat. 2323 (2008).  That statute provides that "[a] period of service counted for purposes of repayment of an education loan under chapter 109 of title 10 may not be counted as 

a period of service for entitlement to educational assistance under this chapter."  122 Stat. 2323, 2373 (codified at 38 U.S.C.A. § 3322(b)).  Given this language, the Veteran's argument is without merit.  

The Board recognizes the Veteran's frustration.  However, there simply is no legal basis to find him eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

ORDER

Entitlement to education benefits under the provisions of the Post-9/11 GI Bill is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


